Citation Nr: 0300319	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the RO in 
Boston, Massachusetts which denied service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, and the VA has made reasonable 
efforts to develop such evidence.

2.  Bilateral hearing loss was not incurred or aggravated 
in service or for many years thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision of January 2001, in the 
February 2001 statement of the case, the July 2002 
supplemental statement of the case, the October 2002 
supplemental statement of the case, and VA letters to the 
veteran dated in October 2000 and September 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The 
rating decision, statement of the case and supplemental 
statements of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1951 to March 
1953.  His DD 214 shows that he served in the 
Quartermaster Corps while on active duty.  He had in 
excess of 10 months of foreign service, including time in 
Korea.

Service medical records shows that on medical examination 
performed for induction purposes in April 1951, the 
veteran's ears were listed as normal, and his hearing was 
15/15 hearing, bilaterally, on whispered voice testing.  
On medical examination performed for separation purposes 
in March 1953, the veteran's ears were listed as normal, 
and his hearing was 15/15 bilaterally, on whispered and 
spoken voice testing.  No disqualifying defects were 
found.  Service medical records are negative for 
complaints or treatment of bilateral hearing loss.  

Post-service medical records are negative for hearing loss 
for many years.

In October 2000, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He said that he 
had hearing loss since service.  He enclosed private 
medical records from C. G. Hengen, Ph.D., C.C.C.A., 
C.C.C.S., dated from 1979 to 2000 reflecting treatment for 
hearing loss.  In an undated clinical report, Dr. Hengen 
indicated that the veteran was seen in July 1979 for a 
complaint of hearing loss.  Dr. Hengen, noted that pure 
tone air and masked bone conduction tests indicated a 
bilateral sensori hearing loss.  The configuration of the 
veteran's pure tone audiogram was typically associated 
with noise induced origin of loss.  The doctor remarked 
that the configuration has changed very little over the 
past twenty years which further suggested that the hearing 
loss was due to traumatic noise exposure rather than a 
progressive genetically predisposed cause. 

During a December 2000 VA audiological examination, the 
veteran complained of difficulty hearing in all 
situations.  He reported wearing behind the ear hearing 
aids since 1978.  He reported that during service in Korea 
he was exposed to noise from gunfire.  He denied tinnitus.  
Following audiometric testing, the diagnosis was mild 
sloping to profound sensorineural hearing loss in both 
ears.  There was no opinion rendered regarding the origin 
of the hearing loss.

At a VA examination in December 2000, the veteran reported 
that he was exposed to noise from rifle fire and tanks 
during service, and had hearing loss for many years.  He 
wore bilateral hearing aids.  

In a February 2001 statement by the veteran he asserted 
that his hearing loss was incurred during basic training 
in Texas.  He reported using machine guns, hand grenades 
and plastic explosives.  These assertions were reiterated 
by the veteran in a March 2001 statement.

In a July 2002 statement by the veteran he claimed his 
hearing loss originated when he got too close to a plastic 
explosive.

In July 2002, the veteran submitted copies of statements 
from Dr. Hengen.  In a statement dated April 2001, Dr. 
Hengen indicated that it is possible that the veteran's 
bilateral sensori-neural hearing loss could have happened 
during his basic training in 1951.  In another statement, 
Dr. Hengen noted that the veteran reported a history of 
serving in the U.S. military but otherwise reported no 
history of exposure to loud noise.  The doctor reported 
that the pattern of the veteran's hearing loss was 
suggestive of a noise induced etiology.  The doctor 
stated, "the most probable cause of this noise induced 
type loss was from his military service."  He noted that 
the veteran had worn bilateral hearing aids since August 
1979.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§  3.307, 3.309 
(2002). 

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The veteran claims service connection for bilateral 
hearing loss which he asserts was incurred in military 
service.  The service medical records are negative for 
hearing loss.  The veteran's ears were clinically normal 
on separation exam in March 1953.  At that examination, 
the veteran's hearing was 15/15, bilaterally, on whispered 
and spoken voice testing. 

There is no evidence of bilateral hearing loss dated 
within the first post-service year.  Post-service medical 
records are negative for bilateral hearing loss for many 
years until 1979, almost 26 years after service.

Although Dr. Hengen has opined that the veteran's hearing 
loss was probably caused by noise exposure during military 
service, the Board notes that this statement is clearly 
based on the history provided by the veteran.  A mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  As such 
this medical statement has no probative value in 
connecting any current bilateral hearing loss to service.  
Id. 

The veteran has asserted that he incurred bilateral 
hearing loss during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

The claim for service connection for bilateral hearing 
loss is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

